Denied and Opinion Filed May 22, 2015.




                                            S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-15-00572-CV

         IN RE GREYHOUND LINES, INC. AND DWAYNE GARRETT, Relators

                   Original Proceeding from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-05789-C

                               MEMORANDUM OPINION
                             Before Justices Lang, Fillmore, and Brown
                                      Opinion by Justice Lang
        Relators filed this original proceeding requesting that the Court order the trial court to

vacate its April 27, 2015 order requiring relator Dwayne Garrett to submit to a sleep study.

Ordinarily, to obtain mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that the relator has no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). We conclude relators have failed

to establish a right to the relief requested.

        We deny the petition for writ of mandamus. TEX. R. APP. P. 52.8.




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
150572F.P05                                         JUSTICE